     Case 2:20-cv-00772 Document 16 Filed 07/27/21 Page 1 of 2 PageID #: 1482


                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


DANIEL ROBERT MARTIN

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00772

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                           Defendant.


                                        ORDER

        This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On May 25, 2021, Magistrate Judge Aboulhosn

submitted his Proposed Findings & Recommendations [ECF No. 15] (“PF&R”) and

recommended that the court GRANT the Claimant’s request for remand [ECF No.

12], DENY the Defendant’s request to affirm the decision below [ECF No. 13],

REVERSE the final decision of the Commissioner, and REMAND this matter back to

the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

administrative proceedings in order to allow the ALJ to redetermine Claimant’s RFC

assessment since his October 23, 2019, ankle injury. Neither party timely filed

objections to the PF&R nor sought an extension of time.

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”
   Case 2:20-cv-00772 Document 16 Filed 07/27/21 Page 2 of 2 PageID #: 1483


28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

GRANTS the Claimant’s request for remand [ECF No. 12], DENIES the Defendant’s

request to affirm the decision below [ECF No. 13], REVERSES the final decision of

the Commissioner, and REMANDS this matter back to the Commissioner for further

proceedings consistent with the PF&R and this Order.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.


                                       ENTER:       July 27, 2021




                                          2
